ACCEPTED
                                                                             Filed 6/9/2016 8:26:45 AM    04-16-00310-CV
                                                                                              FOURTH COURT OF APPEALS
                                                                             Margaret E. Littleton
                                                                             District Clerk          SAN ANTONIO, TEXAS
                                                                             Atascosa County, Texas 7/13/2016 11:45:51 AM
                                                                             Reviewed By: Jacquie Rowland KEITH HOTTLE
                                                                                                                   CLERK

                    LAW OFFICE OF OLGA BROWN
                                    111 SOLEDAD, SUITE 1725
                                   SAN ANTONIO, TEXAS 78205
                                         (210) 226-1550                            FILED IN
                                   TELECOPIER (210) 226-1884                4th COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                         Jun 8, 2016
                                                                            07/13/16 11:45:51 AM
VIA e-file
Margaret E. Littleton                                                         KEITH E. HOTTLE
                                                                                    Clerk
Atascosa County District Clerk
Atascosa County Courthouse
Courthouse Circle#4-B
Jourdanton, Texas 78026

Re:     Cause No. 12-06-0487-CVA; Cumpian et al v. Cumpian et al; In the District Court
        81ST Judicial District of Atascosa County, Texas

Re:     14-05-0332-CVA Calletano “Cano” Vera and Pamela Vera vs. Regency Energy,
        Inc., Civron Petroleum Resources, LLC, and Royis Ward, Individually

Ms. Littleton:

        Please accept this correspondence as notice that I will be on vacation

and unavailable for hearings, settings or trials on the following dates:

                      Jul 11 – Jul 15, 2016

        By copy of this letter, I am notifying all counsel of record of my plans
and asking them to please not schedule any hearings, depositions or trials during
this time. Kindly return a file stamped copy in the enclosed self-addressed self
stamped envelope for our records.

        Thank you for your cooperation in this matter.

                                                               Sincerely,

                                                               /s/ Olga Brown
                                                               Olga Brown
OB/mf
cc: James A. Sindon (via fax #(830) 334-4823)
        Corrigan & Corrigan (via fax#(210) 829-0701)
        Patrick Kelly (via fax# (830)757-4045)
        Tommy Ramirez (via fax# (732) 909-9947)
File